DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 2014/0255910 A1 – hereafter ‘910) in view of Peng (US 2005/0254055 A1 – hereafter ‘055).
910 discloses a system for regulating the power consumption for a bioreactor (Abstract) that discloses the following limitations for claim 1: 
“A system”: The system of ‘910 (Abstract) is being interpreted as the system of the instant application.  
“a sensing sub-system configured to be employed in a bioprocess environment, the sensing sub-system”: ‘910 discloses a control loop that includes a temperature sensor ([0010]) where this is being interpreted as the sensing sub-system.  
“one or more sensing units configured to measure at least one parameter of the bioprocess environment or to detect a correct connection of two connector units”: ‘910 discloses sensor units ([0039]; [0047]) that measure a parameter of the bioprocess environment.  
“a power source electrically coupled to the sensing unit and configured to transmit an electrical power to the sensing unit”: ‘910 discloses a power source (power source 36; Fig. 4; [0122]) that is fully capable of delivering power to the sensing unit and is coupled to the sensors.  
“a switch configured to electrically couple or decouple the sensing unit from the power source”: ‘910 discloses a switch that can turn the system on or off ([0042]).  
“a control sub-system comprising a first controller”: ‘910 discloses a controller (temperature controller 44; Fig. 5; [0129])
“the controller is configured to determine at least one power control parameter based on a user-input data and a sensing sub-system data”: ‘910 discloses that the controller determines a power control parameter based on data from the sensors with regards to the heat pump ([0130]).  
“optimize consumption of the electrical power in the sensing sub-system based on the power control parameter”: ‘910 discloses optimizing the power consumption of the device ([0079]).  
‘910 differs from claim 1 regarding the sensing units being wireless. 
‘055 discloses a bioreactor for culturing cells (Abstract) that for claim 1 includes using two wireless transceiver that is connected to a computer ([0038]; [0053]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the wireless transceivers of ‘055 within ‘910 in order to provide a means of sending and receiving data from the controllers.  The suggestion for doing so at the time would have been in order to provide digital communication ([0037]) between the controllers and an external computer.  
‘910 discloses a system for regulating the power consumption for a bioreactor (Abstract) that discloses the following limitations for claim 14: 
“A method”: The method and system of ‘910 (Abstract) is being interpreted as the method of the instant application.  
“powering, by a portable battery, a wireless sensing unit in a sensing sub-system configured to be employed in a bioprocess”: ‘910 discloses powering the sub-systems with a power source, i.e. the battery ([0020]).  
 “measuring by a sensing unit in a sensing sub-system configured to be employed in a bioprocess environment at least one parameter of the bioprocess or detecting by a pair of sensing units if two connector units have been correctly connected”: ‘910 discloses using sensor units ([0039]; [0047]) that measure a parameter of the bioprocess environment.  ‘910 further discloses using a control loop that includes a temperature sensor ([0010]) where this is being interpreted as the sensing sub-system.  ‘910 discloses that the controller determines a power control parameter based on data from the sensors with regards to the heat pump ([0130]).  
“optimize consumption of the electrical power in the sensing sub-system based on the power control parameter”: ‘910 discloses optimizing the power consumption of the device ([0079]).  
With regards to the battery being portable, the battery of ‘910 is and is fully capable of being portable.  
‘910 differs from claim 14 regarding the sensing units being wireless. 
‘055 discloses a bioreactor for culturing cells (Abstract) that for claim 14 includes using two wireless transceiver that is connected to a computer ([0038]; [0053]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the wireless transceivers of ‘055 within ‘910 in order to provide a means of sending and receiving data from the controllers.  The suggestion for doing so at the time would have been in order to provide digital communication ([0037]) between the controllers and an external computer.  
For claim 6, the control signal sent to the power source ([0020]) is being interpreted as a transmission power value.
For claim 7, ‘910 discloses that the time data is entered through a user interface ([0141]), as well as the set-point for the temperature ([0047]) and use of the sub-system ([0047]).  
For claim 8, the data from the sensors of ‘910 includes the type of sensing system and the power consumption ([0020]; [0047]).  
For claim 9, the device of ‘910 is fully capable of being single use.  
For claim 10, ‘910 discloses that the parameter is temperature ([0047]; [0130]; [0039]).  
For claims 19 and 22, ‘910 discloses the step where the parameter is temperature ([0047]; [0130]; [0039]).  
For claim 20, ‘910 discloses that the time data is entered through a user interface ([0141]), as well as the set-point for the temperature ([0047]) and use of the sub-system ([0047]).  
For claim 21, ‘910 does not explicitly disclose that the system is disposable, however, it would have been obvious to one of ordinary skill in the art at the time of filing to dispose of the system of ‘910 after a single-use in order to prevent cross-contamination between different batches.  
For claim 2, ‘910 discloses that the control system is external to the sensor (Fig. 5; [0129]; [0130]) and includes multiple controllers, i.e. a first and second controller.  While ‘910 has various controllers (controller 40, 41 and 50), a first and second receiver that are wireless are not explicitly disclosed within ‘910). 
‘055 discloses a bioreactor for culturing cells (Abstract) that for claim 2 includes using two wireless transceiver that is connected to a computer ([0038]; [0053]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the wireless transceivers of ‘055 within ‘910 in order to provide a means of sending and receiving data from the controllers.  The suggestion for doing so at the time would have been in order to provide digital communication ([0037]) between the controllers and an external computer.  
055 discloses a bioreactor for culturing cells (Abstract) that for claim 15 includes using two wireless transceiver that is connected to a computer ([0038]; [0053]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the step of using the wireless transceivers of ‘055 within ‘910 in order to provide a means of sending and receiving data from the controllers.  The suggestion for doing so at the time would have been in order to provide digital communication ([0037]) between the controllers and an external computer.  
‘910 discloses a system for regulating the power consumption for a bioreactor (Abstract) that discloses the following limitations for claim 24: 
“A system”: The system of ‘910 (Abstract) is being interpreted as the system of the instant application.  
“ a plurality of sensing sub-systems that are single-use and configured to be employed in a bioprocess environment, the sensing sub-system”: ‘910 discloses a control loop that includes a temperature sensor ([0010]) where this is being interpreted as the sensing sub-system.  Furthermore, ‘910 discloses a plurality of these systems (Fig. 5; [0123]; [0124]) that are fully capable of being single-use.  
“a sensing units configured to measure at least one parameter of the bioprocess environment or to detect a correct connection of two connector units”: ‘910 discloses sensor units ([0039]; [0047]) that measure a parameter of the bioprocess environment.  
“a power source electrically coupled to the sensing unit and configured to transmit an electrical power to the sensing unit”: ‘910 discloses a power source (power source 36; Fig. 4; [0122]) that is fully capable of delivering power to the sensing unit and is coupled to the sensors.  
“a switch configured to electrically couple or decouple the sensing unit from the power source”: ‘910 discloses a switch that can turn the system on or off ([0042]).  
“a control sub-system comprising a first controller”: ‘910 discloses a controller (temperature controller 44; Fig. 5; [0129])
“the controller is configured to determine at least one power control parameter based on a user-input data and a sensing sub-system data”: ‘910 discloses that the controller determines a power control parameter based on data from the sensors with regards to the heat pump ([0130]).  
“optimize consumption of the electrical power in the sensing sub-system based on the power control parameter”: ‘910 discloses optimizing the power consumption of the device ([0079]).  
With regards to the battery being portable, the battery of ‘910 is and is fully capable of being portable.  
‘910 differs from claim 24 regarding the sensing units being wireless. 
‘055 discloses a bioreactor for culturing cells (Abstract) that for claim 24 includes using two wireless transceiver that is connected to a computer ([0038]; [0053]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the wireless transceivers of ‘055 within ‘910 in order to provide a means of sending and receiving data from the controllers.  The suggestion for doing so at the time would have been in order to provide digital communication ([0037]) between the controllers and an external computer.  
For claim 3, the second controller of ‘910 is connected to a switch and would generate a signal based on t power control parameter and would transmit this signal to the switch in order to control the transmission of power from the source and to the sensor ([0042])
For claim 4, the switch of ‘910 would have a plurality of pulses that correspond the power control parameter ([0042]; [0129]; [0130]). 
For claim 5, ‘910 differs regarding a second transceiver.  
‘055 discloses a bioreactor for culturing cells (Abstract) that for claim 5 includes using two wireless transceiver that is connected to a computer ([0038]; [0053]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the wireless transceivers of ‘055 within ‘910 in order to provide a means of sending and receiving data from the controllers.  The suggestion for doing so at the time would have been in order to provide digital communication ([0037]) between the controllers and an external computer.  
For claim 11, ‘910 discloses that the first controller receives a power level from the power source and the transmission power ([0129]; [0130]) and changes the power based on the power level and transmission level.  ‘910 further discloses having a second controller (controller 49) to adjust the power level based on the parameter ([0129]). 
For claim 12, ‘910 discloses that the first controller receives a power level from the power source and the transmission power ([0129]; [0130]) and changes the power based on the power level and transmission level.  ‘910 further discloses having a second controller (controller 49) to adjust the power level based on the parameter ([0129]). 
For claim 16, ‘910 discloses that the second controller generates a signal based on the power control parameter and transmits the signal to a switch ([0129]; [0130]; [0042]).  
For claim 17, the switch signal of ‘910 would have a plurality of pulses corresponding to the duty cycle of the parameter ([0042]; [0129]). 
For claim 18, the signal processed by the second controller of ‘910 would represent a parameter of the bioprocess ([0042]; [0129]; [0130]; [0131]). 

Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 2014/0255910 A1 – hereafter ‘910) in views of Peng (US 2005/0254055 A1 – hereafter ‘055) and Potyrailo et al. (US 2015/0137992 A1 – hereafter ‘992).
For claims 13 and 23, modified ‘910 does not disclose using a bag with the bioprocess system.  It should be noted that bioreactor bags are a known and conventional within the art to use as disposable and single-use system in order to minimize contamination between different batches.  
‘992 discloses a bioprocess system (Abstract) that for claim 13 includes using a bioreactor bag ([0036]; [0073]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time filing to include the bag of ‘992 within modified ‘910 in order to maintain sterility of the system.  The suggestion for doing so at the time would have been in order to form a self-contained unit ([0036]).  
‘992 discloses a bioprocess system (Abstract) that for claim 23 includes using a bioreactor bag ([0036]; [0073]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time filing to include the step of using the bag of ‘992 within modified ‘910 in order to maintain sterility of the system.  The suggestion for doing so at the time would have been in order to form a self-contained unit ([0036]).  

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. Applicant argues on page 9 that Arnold does not disclose any lines or connections from the power source and therefore does not teach that the power source is coupled to and configured to transmit power to the sensors.  This is a mischaracterization of the reference as Arnold discloses sending a power control signal to the electrical components of the system ([0020]) which regulates the electrical power consumption for the system.  Therefore, Arnold teaches the claimed power source.  
Applicant argues on page 10 that there is no teaching or suggestion for combining the wireless of Peng with Arnold.  This is not found persuasive as Peng demonstrates that wireless communication was conventional and well-known at the time of the invention and, contrary to applicant’s assertion, it would have been obvious to one of ordinary skill in the art at the time of filing since this eliminates the need for a physical connection in order to allow communication between two elements and provides flexibility for the arrangement of the elements of a device.  
Regarding the portable battery source, the battery of Arnold is portable as this is a feature of almost all batteries.  Regarding applicant’s assertion of unexpected results regarding the portable battery reducing the size requirement for the battery, this would be obvious to one of ordinary skill in the art as reducing the size as minimizing weight and size is a common problem and feature across multiple arts.  
Therefore, the claims stand rejected.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799